DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments of 2/9/2021 are generally persuasive.
In particular, the prior art fails to teach or fairly suggest in the context of the claims, the limitation, “and restrict, by the diaphragm, the angle of radiation at which the antenna radiates the electromagnetic wave through the opening on the basis of the reflection property of the reflected wave from the chipless RFID tag resulting from the radiated electromagnetic wave.”

The applied prior art teaches that there is an aperture on a reader, but in those pieces of prior art that were applied to teach this feature (Nagai JP 2008137787A and Haruhide JP2008099266A) the aperture is not adjustable.

Further searching did not lead the examiner to uncover prior art which teaches the claimed limitations in this context.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A HESS/Primary Examiner, Art Unit 2876